Citation Nr: 0117000	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-12 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In January 1995, the RO denied service connection for PTSD.  
Thereafter, notice of the decision was mailed to the veteran.  
The veteran did not appeal; thus, the denial of the claim 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  In February 1998, the veteran submitted an 
informal claim to reopen the issue of entitlement to service 
connection for PTSD.  In April 1999, the RO denied the matter 
on a de novo basis.  Because the claim for service connection 
for PTSD became final in 1995, the RO must specifically 
address the issue of whether new and material evidence has 
been submitted to reopen the claim.  Accordingly, the issue 
on appeal is as listed on the title page and the matter is 
discussed further below.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

On substantive appeal in June 1999, the veteran stated that 
he wanted to appear at a hearing held before a member of the 
Board.  In the petition portion of the form, the veteran also 
wrote that he wanted to appear at a hearing before a RO 
hearing officer.  By written correspondence dated in July 
1999, the veteran canceled the hearing that was scheduled at 
the RO level.  In March 2001, he appeared at a hearing before 
the undersigned.  No additional development in this regard is 
warranted.

REMAND

The veteran seeks service connection for PTSD.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As previously noted, in an unappealed January 1995 rating 
action, the RO denied service connection for PTSD.  Because 
the denial of the claim became final, the RO must address the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a February 1998 statement, the veteran maintained that his 
in-service stressors included falling off of a roof in Qui 
Nhon during a mortar attack.  The veteran stated that he went 
to the medical unit to receive treatment and was placed off 
duty for a week.  The veteran maintained that unit morning 
reports would verify his assertions.  Although some service 
administrative and medical reports are of record, the claims 
file does not show that an attempt to exhaust all possible 
avenues to obtain the veteran's service medical records has 
been made.  In this regard, the record does not demonstrate 
that the RO has furnished the veteran with a NA Form 13055 
and attempted to search alternative sources for medical 
records pertaining to his military service period.  McCormick 
v. Gober, 14 Vet. App. 39 (2000).  

The veteran has also listed incurring mortar attacks while 
stationed in Vietnam as an in-service stressor.  In August 
1999, W.C. wrote that he served with the veteran in Vietnam 
and that he could verify that they were under enemy fire at 
the same time in 1970.  Additionally, a May 1971 Department 
of the Army, Senior Officer Debriefing Report from the United 
States Army Support Command at Qui Nhon, for the period 
ending 17 May 1971, shows that there were three enemy attacks 
in the Qui Nhon ASP.  The attacks occurred in January, 
February, and in April.  A Chronology of VC/NVA Attacks 
report also shows that while the veteran was stationed in 
Vietnam, the base Cam Ranh Bay incurred enemy attacks.

Although an October 1998 report from A.D., Ph.D., records 
that the veteran clearly met the criteria for PTSD with some 
overlapping features of depression, the Board finds that VA 
psychiatric examinations specifying whether the veteran has 
PTSD, and if so, ascertaining its etiology are needed.  
Review of the record shows that the veteran has not received 
a VA psychiatric examination.  Additionally, the Board points 
out that review of the October 1998 report shows that when 
rendering her diagnosis, instead of relying on the occurrence 
of confirmed in-service stressors, the psychiatrist relied on 
the veteran's uncorroborated historical accounts, which 
included seeing children murdered and seeing mutilated 
bodies.  It is also noted that on VA examination in December 
1998, a diagnosis of PTSD was not made.  Rather, the 
diagnosis was schizophrenia on medication with good control.  
Given the foregoing, additional development is needed.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
submit additional evidence to 
substantiate his claim, including a 
completed NA Form 13055, statements from 
persons with whom he served, and 
statements from family members.  The 
veteran should be advised that the 
failure to submit such evidence might 
adversely affect his claim.

3.  The RO should make an attempt to 
secure the veteran's morning reports 
and/or other additional service records 
through direct, and other secondary, 
sources utilizing information already of 
record.  This development should be 
accomplished in spite of the veteran's 
response, except where authorization is 
required, and all efforts made should be 
documented.

4.  The RO should request that the veteran 
provide the names and addresses of any 
health care providers who may have treated 
him for any psychiatric problems since 
service, to include any additional 
treatment reports from A.D., Ph.D., 
K.V.M., M.D., and the VA Medical Centers 
at Battle Creek and Saginaw, Michigan.  
The RO should attempt to obtain any 
medical records that have not previously 
been associated with the claims folder.  
Regardless of the veteran's response, the 
RO should secure copies of all outstanding 
VA treatment reports.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  All attempts made 
should be documented and any additional, 
nonduplicative evidence received should be 
incorporated in the claims folder.

5.  The RO should request another 
statement from the veteran containing as 
much detail as possible regarding the 
claimed stressor(s) during service.  He 
should be asked again to provide specific 
details of each claimed incident during 
service, such as dates, places, detailed 
descriptions of events, duty assignments, 
and names and other identifying 
information concerning any individuals 
involved in the events.  Information 
corroborating the dates, duty 
assignments, and location(s) of W.C.'s 
Vietnam service period should also be 
obtained.  

6.  After the above development has been 
completed to the extent possible, if 
deemed appropriate, the RO should forward 
any information provided by the veteran, 
to include any previous statements made 
by him with regard to his stressors, 
particularly the alleged mortar attack 
incident, together with copies of 
statements previously submitted by him 
and W.C., a copy of his record of service 
(DD Form 214), and a copy of this remand 
to the United States Armed Service Center 
for Research of Unit Records (USASCRUR).  
All requests, responses, and information 
obtained should be associated with the 
claims file.

7.  Following receipt of the USASCRUR's 
reports, if any, and information from any 
other sources contacted, and the 
completion of any additional development 
warranted or suggested by those offices, 
the RO should identify whether there is 
any verified combat action or in-service 
stressful event.  If no combat stressor 
involving the veteran has been verified, 
the RO should so state.  If there are 
found to be stressors, they should be 
specifically set forth.

8.  The veteran should be afforded a 
psychiatric examination by two 
psychiatrists who are familiar with PTSD 
and who have not previously examined the 
veteran.  The veteran's claims file, 
together with a separate copy of this 
remand, must be provided to and reviewed 
by the examiners prior to the 
examination.  The examiners should note 
and distinguish the symptomatology of any 
and all psychiatric disorders found to be 
present.  All indicated studies, 
including PTSD sub-scales, are to be 
performed.  See Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV).  The examiners 
must express an opinion as to whether any 
psychiatric disability was present in 
service.  Additionally, the examiners 
must express an opinion regarding whether 
any psychiatric disorder is related to 
any verified events from service.  Any 
conclusion reached should be reconciled 
with the evidence of record.  If symptoms 
of differing psychiatric disorders cannot 
be distinguished, the examiner should so 
state and explain why.

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners may rely only on the 
verified history, detailed in the reports 
provided by the USASCRUR or other 
official source and/or the RO.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the official verifying 
documents and/or RO's reports are 
responsible for that conclusion, and 
verify that all PTSD sub-scales are met.  
All opinions expressed must be 
accompanied by a complete rationale. 

9.  The RO should then review the record 
and ensure full compliance with this 
remand and its instructions.  If the 
directives of the remand have not been 
completed, corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

10.  After the development requested has 
been completed to the extent possible, 
the RO must adjudicate the issue on 
appeal.  If it is determined that new and 
material evidence has been presented, the 
RO should then adjudicate the claim of 
entitlement to service connection for 
PTSD on a de novo basis, with 
consideration given to all of the 
evidence of record, including any 
evidence submitted by the veteran and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
requisite time period to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




